DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 4/19/2021 has been entered. Claims 1-11 and 13-20 remain pending the application.

Response to Arguments
Applicant’s arguments, filed 4/19/2021, have been considered but they are not persuasive.
Applicant argues on page 9 that the calculation of value “B” substantially represents the level of degradation of the probe. The Examiner respectfully disagrees. As discussed in the previous office action and in the rejection below, the value “B” relates to calculating the recommendation degree based on where the irradiation is occurring. It does not actually calculate the level of degradation of the probe itself. The intended outcome of measuring “B” lends itself is to avoid degradation of the probe but it is not a measure of the degradation of probe. Further, the specification does not ever discuss measuring degradation of the probe using “B”, only avoiding degradation using “B”. Additionally, even if the Examiner agreed with the Applicant’s interpretation, the scope of this claim limitation encompasses methods of measuring degradation beyond 
The Examiner recommends amending the claims to recite using the irradiation range to calculate the recommendation degree since that is more in line with what is described in the specification with respect to value “B”. However, such an amendment would have an effect on some of the dependent claims referencing the irradiation range such as claim 2, and they would likely have to be amended to account for this change.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 and 13-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1 and 19, claims 1 and 19 disclose calculating “for each of a plurality of positions in a subject […] a recommendation degree” “based on degradation of an ultrasonic probe by radiation used in the radiation treatment”. This phrasing suggests that the degradation of the ultrasound probe is somehow measured or calculated. There does not appear to be support in the specification for how the level of degradation is known. The closest language the Examiner could find was in paragraphs 144-146, which discusses calculating a recommendation degree to avoid degradation of the ultrasound probe. However, this does not involve determining the level of degradation of the probe. Accordingly, these claims are rejected under 112a.
Claims 2-11, 13-18, and 20 are also rejected under 35 USC 112(a) because they inherit the deficiency of the claim(s) they respectively depend upon.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793